Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/315,054.  Claims 1-34 are pending and have been examined on the merits discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because at least figures 2, 3A, 3B, 3C, 4, 5 and 6 are unclear.  The images are illegible and contents of each of the listed figures cannot be ascertained.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface module, an assignment module and a data management module in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an interface module, an assignment module and a data management module in claim 18” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (see at least page 28) is devoid of adequate structure to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 18-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure, page 28 does not provide adequate structure to perform the claimed functions of each of the claimed modules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-17 are directed to a method.  Thus, claims 1-17 are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.  
Claims 18-34 are directed to an interface module, an assignment module and a data management module which are software per se.  Software per se is ineligible subject matter under 35 USC 101.  Claims 18-34 do not satisfy Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity and mental processes, both types of abstract idea.  
More specifically, the steps of receiving a plurality of tasks generated at a first user device corresponding to a first user; receiving a plurality of assignment schedules corresponding the plurality of respective tasks; assigning  the plurality of tasks to a plurality of second users, on basis of the plurality of assignment schedules; notifying a plurality of second user devices corresponding to the plurality of respective second users, of the plurality of tasks; and receiving progress information corresponding to the plurality of tasks from the plurality of second users is a process that, under its broadest 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The independent claims include user devices, an interface module, an assignment module and a data management module that merely transmits and stores data and only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 6 and 23 are directed to storing tasks in a storage device, but only amounts to the application or instructions to apply the abstract idea on a general purpose computer.  Claims 7 and 24 are directed to a messaging channel between devices and claims 17 and 34 are directed to sending email which merely uses a computer as a tool to perform the abstract idea.  Claims 13 and 30 are directed to use of a cloud based calendar service which only generally links the use of the judicial exception to a particular technological environment.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-21, 23-29 and 31-34 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Clemenson et al, US 2009/0222299.
As per claim 1, Clemenson et al teaches a method for task management, comprising steps of: receiving a plurality of tasks generated at a first user device corresponding to a first user (see [0033-0034 and 0060] administrator generates tasks for a project to be assigned); receiving a plurality of assignment schedules corresponding the plurality of respective tasks, from the first user device (see [0060-0069] communicating, from first users, tasks assignments to second users); assigning  the plurality of tasks to a plurality of second users, on basis of the plurality of assignment schedules (see [0060-0069] assignment so tasks to second users); notifying a plurality of second user devices corresponding to the plurality of respective second users, of the plurality of tasks (see [0060-0071] communicating, from first users, tasks assignments to second users); and receiving progress information corresponding 
As per claim 2, Clemenson et al teaches the method as claimed in claim 1, wherein the plurality of tasks has been divided into a hierarchical structure having a plurality of levels, execution of a task at one level being dependent on execution of another task at a subordinate level (see [0059-0068] – tasks can be formed into hierarchical constructs termed projects wherein top level tasks include certain child tasks).
As per claim 3, Clemenson et al teaches the method as claimed in claim 1, wherein the plurality of assignment schedules comprises a plurality of respective time schedules corresponding to the plurality of respective tasks (see [0059-0069 and 0101-0110] designation of tasks assignments with due dates for respective tasks).
As per claim 4, Clemenson et al teaches the method as claimed in claim 1, wherein the plurality of assignment schedules comprises assignment of the plurality of respective tasks to the plurality of second users, on basis of a plurality of parameters (see [0059-0069 and 0101-0110] task assignment based on skills related to a task).
As per claim 6, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of storing the plurality of tasks and the plurality of assignment schedules in a storage device (see [0040-0041, 0058-0059, 0078] which describes project data structures association with the task management apparatus wherein each of the tasks associated with the projects are stored).
As per claim 7, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of providing a messaging channel between the first user 
As per claim 8, Clemenson et al teaches the method as claimed in claim 1, wherein one or more tasks, of the plurality of tasks, are assigned to a second user, of the plurality of second users (see [0059-0069] example of task assignment emails generated to be sent to each of the second users assigned to each task).  
As per claim 9, Clemenson et al teaches the method as claimed in claim 8, further comprising a step of receiving one or more responses corresponding to the one or more respective tasks, from the second user device (see [0078-0081] users assigned to tasks can reply with status information for assigned tasks).
As per claim 10, Clemenson et al teaches the method as claimed in claim 1, wherein a task, of the plurality of tasks, is assigned to one or more second users, of the plurality of second users (see [0059-0069] example of task assignment emails generated to be sent to each of the second users assigned to each task).
As per claim 11, Clemenson et al teaches the method as claimed in claim 10, further comprising a step of receiving one or more responses corresponding to the task from the one or more respective second user devices (see [0078-0081] users assigned to tasks can reply with status information for assigned tasks).
As per claim 12, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of receiving a plurality of priority ratings corresponding to the plurality of tasks, from the plurality of second user devices (at least [0060-0069] wherein 
As per claim 14, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of receiving a transfer of ownership of one or more of the plurality of tasks from the first user device, the ownership being transferred from the first user to another first user (see [0133] describes commands to reassign tasks to other users).
As per claim 15, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of generating a plurality of progress reports corresponding to the plurality of respective tasks and transmitting the plurality of tasks to the first user device (see [0119-0120] describes commands to generate a report to check the status of a project that includes task status, user assignees and due dates).
  As per claim 16, Clemenson et al teaches the method as claimed in claim 15, further comprising a step of displaying a task, of the plurality of tasks, and a respective progress report, of the plurality of progress reports, at the first user device, the task being displayed in a first window and the progress report being displayed in a second window, wherein the first window and the second window are displayed in alternative, at the first user device (see [0119-0123] describes reporting ability wherein tasks reports can be displayed as well as task status updates as requested weekly).  
As per claim 17, Clemenson et al teaches the method as claimed in claim 1, further comprising a step of sending e-mail to the one or more respective second user devices corresponding to the task (see [0055-0057 and 0078] email communication regarding tasks).

Claims 18-21, 23-29 and 31-34 are directed to the system for performing the method of claim 1-4, 6-12 and 14-17.  Clemenson et al teaches the system (see [0036-0041]) therefore the same art and rationale apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clemenson et al in view of Napoli et al, US 2015/0199641.
As per claim 5, Clemenson et al teaches the method as claimed in claim 4, wherein the plurality of parameters comprises respective designations and skill levels (see [0059]), but fails to explicitly teach, while Napoli et al teaches task assignment based on availabilities and locations of the plurality of second users (see [0050] worker status information including availability and location data, as well as credentials and 
Claim 22 is directed to the system for performing the method of claim 5.  Clemenson et al teaches the system (see [0036-0041]) therefore the same art and rationale apply.

Claims 13 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemenson et al in view of Yadav, US 2017/0084184.
As per claim 13, Clemenson et al teaches a the plurality of second users is notified through the task management apparatus wherein data stored in memory is hosted on computers that are external to the task management apparatus and accessed over an Internet, intranet or other form of network [0036], but fails to explicitly teach a cloud based calendar service.   Yadav describes a project management system with a project calendar hosted in a web-server or in the cloud so multiple persons can see and edit information wherein a project manager tool can track progress of assigned tasks and update the schedule and the specific schedules to reflect the progress. The overall schedule and each of the specific schedules can be created automatically by the project manager tool based on a completion date of the project and student availability.  It would have been obvious to one of ordinary skill in the art at the time of the invention 
Claim 30 is directed to the system for performing the method of claim 13.  Clemenson et al teaches the system (see [0036-0041]) therefore the same art and rationale apply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plost et al, US 2014/0195290 – Task Management System and Method – task assignment and notification based on location, skills, availability
Ali, US 2015/0347987 – Integrate Daily Digital Planner – includes a task management system with a hierarchy of importance for assigning priority to each task
Yokoyama et al, US 2013/0226639 – task management method and task management apparatus – configured to assign tasks to a plurality of operators and monitors tasks based on assignment priority
Brintle, US 2007/0282658 – Systems and methods for shared task management – task management among a variety of users and allows users to create and share tasks and task lists



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683